Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The IDS submissions on 5/12/2022 and 7/8/2022 have been reviewed. Some references fail to comply with 37 CFR 1.98(b)(5) and have thus not been considered.  Recall from MPEP 609.04(a) that “Each publication must be identified by publisher, author (if any), title, relevant pages of the publication, and date and place of publication. The date of publication supplied must include at least the month and year of publication.” Examiner notes that listing the total number of pages or all of the pages, especially of lengthy documents, is not a listing of relevant pages as required. Some references provided list hundreds and thousands of pages which is impractical to review especially given their complex technical nature.
Examiner acknowledges Applicant’s duty to disclose relevant information to the office under 37 CFR 1.56(a).  37 CFR 1.97 and 1.98 provide a mechanism by which applicants may comply with that duty.  The rules do not require applicant to file unreviewed or irrelevant documentation.  IDS submissions, like other submissions, are subject to the provisions of 37 CFR 10.18 which requires that an IDS be reviewed to assure its submission does not cause unnecessary delay or needlessly increase the cost of examination.  This would be considered in bad faith.  Molins PLC v. Textron, Inc., 48 F.3d 1172, 1184, 33 USPQ2nd 1823, 1831 (Fed. Cir. 1995) (“burying a particularly material reference in a prior art statement containing a multiplicity of other references can be probative of bad faith”).  See MPEP 2001.
Applicant's duty of disclosure of material and information is not satisfied by presenting a patent examiner with a mountain of largely irrelevant [material] from which he is presumed to have been able, with his expertise and with adequate time, to have found the critical [material].  It ignores the real world conditions under which examiners work.  See Rohm & Haas Co. v. Crystal Chemical Co., 722 F.2d 1556, 1573 [220 USPQ 289] (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984). (Emphasis in original).  Applicant has a duty not just to disclose pertinent prior art references but to make a disclosure in such way as not to “bury” it within other disclosures of less relevant prior art; See Golden Valley Microwave Foods Inc. v. Weaver Popcorn Co. Inc., 24 USPQ2d 1801 (N.D. Ind. 1992); Molins PLC v. Textron Inc., 26 USPQ2d 1889, at 1899 (D.Del 1992); Penn Yan Boats, Inc. v. Sea Lark Boats, Inc. et al., 175 USPQ 260, at 272 (S.D. Fl. 1972).

Drawings
The objections to the drawings are withdrawn in light of the replacement drawings provided by Applicant.

Claim Rejections - 35 USC § 101
The 101 rejections are withdrawn in light of the amendments made by Applicant.

Allowable Subject Matter
Claims 20-33, 46-52, and 54 are allowed.
The prior art of record fails to teach the claims as presented, particularly where the entries of the look-up table include a plurality of encoded bits and a plurality of unencoded bits, decoding the plurality of encoded bits for the first entry to generate a part of the fractional result and adding at least the plurality of unencoded bits for the first entry to the part of the fractional result to complete generation of the fractional result in view of the rest of the limitations of claim 20. Similarly for claim 46. While look-up tables are known to be encoded (US 6,640,299 – Look-up table 660 is encoded) or compressed (US 9,864,699 – Compressed LUT 140 will be decompressed) and the general concept of a packed or shared LUT is known (US 7,376,813 – FIG. 20 illustrates the look-up table of FIG. 11 being packed) the concept of having both an encoded and unencoded portions of a result and using decoding or decompression to decode the encoded portion and then combine them together is not known in the art. In particular the art seems to either encode the whole table (US 7,019,674 - Abstract) or at least whole entries and not only parts of an entry as claimed and the advantages of only encoding or compression part of the entry would not have been obvious at the time. While there are concepts like deduplication (US 8,131,687) or run length encoding exist, even in the context of a look-up table (US 8,131,687 – deduplication and LUT 60) it wouldn’t create the specific process as claimed and any rationale for further modifications would likely rely on impermissible hindsight.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to William B Partridge whose telephone number is (571)270-1402. The examiner can normally be reached Mon-Fri Noon-3 Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on 571-270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/William B Partridge/Primary Examiner, Art Unit 2183